Title: Bill to Regulate the Clearance of Armed Vessels: Editorial Note
From: 
To: 


                  
                  
                  In the spring of 1804, Jefferson began receiving reports that owners of U.S. merchant vessels trading in the West Indies were arming their ships. Owners and masters argued these actions were necessary to protect vessels from pirates and French privateers. French minister Louis André Pichon complained that such actions violated neutrality laws and were a thinly disguised attempt to enable trade with Haiti in defiance of French law. Customs collectors sought guidance as to whether they could require bonds or security that vessels would not commit hostile acts against nations in amity with the United States. The administration’s concern over the arming of merchant vessels subsequently found its way into Jefferson’s annual message, in which he expressed confidence that Congress would “adopt measures for restraining it effectually in future” (Vol. 43:440-2, 494, 544-6, 569-70, 606, 658-9; Gallatin to TJ, 2 July [first letter]). 
                  In late October, before Congress convened, the president circulated drafts of a bill regulating the clearance of armed vessels among members of his cabinet. Comments by James Madison, Robert Smith, and Henry Dearborn are printed below (Documents i, iii, iv). Jefferson’s papers also contain an undated draft of an act to address this issue (Document II). It is unclear whether this surviving text, which consists of a single paragraph in William A. Burwell’s hand, is a full or partial draft of the proposed bill Jefferson shared with his cabinet. Madison’s reference to the “first enacting clause” suggests that he remarked on a different draft, one that contained multiple sections. The language of Madison’s remarks, however, probably formed the basis for Document II, upon which Smith and Dearborn apparently commented. Smith’s remarks correspond to lines in the manuscript of Document II (counting the title as the first line), and Dearborn’s line count also matches the manuscript (but omitting the title line from the count).
                  On 12 Nov., the House of Representatives referred that part of Jefferson’s annual message that related to arming merchant vessels to a select committee, which reported a bill on the subject on 23 Nov. Similar in phrasing and content to Document II, the committee’s bill required armed merchant vessels to provide security to an amount equal to twice the value of the vessel on condition that there be no “unlawful use” of arms “against the vessels, citizens, subjects, or territory of any nation in amity with the United States.” The regulation did not apply to vessels bound for the Mediterranean or beyond the Cape of Good Hope. An armed ship going to sea without the proper clearance was subject to forfeiture. Vessels deemed likely to violate the terms of the bill could be detained by collectors for review by the president, who could order the ships disarmed or grant clearance. The bill subsequently underwent considerable debate and revision in both the House and the Senate, with additional information provided by Jefferson, before being enacted into law on 3 Mch. 1805 as “An Act to regulate the clearance of armed merchant vessels.” Under its provisions, no armed merchant vessel would be cleared for the West Indies or the coast between Cayenne and Louisiana without providing a bond for twice the value of the vessel and its arms and equipment. All arms and ammunition carried by such vessels were to be returned to the United States or otherwise accounted for. Bonds were also required of armed merchant vessels bound for other ports, along with an oath stating that such vessels would not sail to the West Indies or other prohibited places. Vessels violating the act were subject to seizure and condemnation, with proceeds “forfeited to the use of the United States.” The act was to remain in force “until the end of the next session of Congress” (JHRJournal of the House of Representatives of the United States, Washington, D.C., 1826, 9 vols., 5:11, 22; JSJournal of the Senate of the United States, Washington, D.C., 1820-21, 5 vols., 3:426, 433, 442-3, 446, 457-8; AnnalsAnnals of the Congress of the United States: The Debates and Proceedings in the Congress of the United States … Compiled from Authentic Materials, Washington, D.C., Gales & Seaton, 1834-56, 42 vols. All editions are undependable and pagination varies from one printing to another. The first two volumes of the set cited here have “Compiled … by Joseph Gales, Senior” on the title page and bear the caption “Gales & Seatons History” on verso and “of Debates in Congress” on recto pages. The remaining volumes bear the caption “History of Congress” on both recto and verso pages. Those using the first two volumes with the latter caption will need to employ the date of the debate or the indexes of debates and speakers., 14:722-4, 811-36, 861-2; U.S. Statutes at LargeRichard Peters, ed., The Public Statutes at Large of the United States … 1789 to March 3, 1845, Boston, 1855-56, 8 vols., 2:342-3; TJ to William Branch Giles, 18 Jan. 1805; Madison to TJ, 31 Jan. 1805; TJ to the Senate, 31 Jan. 1805).
               